Citation Nr: 0731256	
Decision Date: 10/04/07    Archive Date: 10/16/07

DOCKET NO.  97-23 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for bladder cancer, 
claimed as a residual of exposure to Agent Orange during 
service.

2.  Entitlement to service connection for bladder cancer, 
claimed as a residual of exposure to ionizing radiation 
during service.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant 



ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1953 
to March 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York.  

In August 2007, a hearing was held before the undersigned 
Veterans Law Judge who is the Board member making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.

The issue of  entitlement to service connection for bladder 
cancer, claimed as a residual of exposure to ionizing 
radiation during service is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era.

2.  Private medical records reveal that the veteran was 
diagnosed with bladder cancer in 1993 and treated surgically.  

3.  There is no competent evidence of record showing that the 
veteran had bladder cancer during service, or during the 
first year after separation from service.  

4.  There is no competent medical evidence of record linking 
the veteran's bladder cancer to active service or to Agent 
Orange exposure during service.  


CONCLUSION OF LAW

Bladder cancer was not incurred in, or aggravated by, active 
military service and may not be presumed to have been 
incurred as a result of exposure to Agent Orange during 
service.  38 U.S.C.A. §§ 101(16), 1110, 1116, 5107(a) (West 
2002); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before proceeding with an analysis of the merits, the Board 
must examine whether the requirements under the Veterans 
Claims Assistance Act of 2000 (VCAA) have been satisfied.  
The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2006); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim. 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to the claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004). 

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

The veteran perfected his appeal with respect to the issue of 
service connection for bladder cancer in 1997, which is prior 
to the effective date of the VCAA.  However, he was provided 
VCAA notice with respect to the issue on appeal in a letter 
dated May 2004.  While this letter was issued after the 
rating decision, the Board finds that any defect with respect 
to the timing of the VCAA notice requirement is harmless 
error. See Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  
The Board notes that the Court specifically stated in 
Pelegrini that it was not requiring the voiding or 
nullification of any AOJ action or decision, only finding 
that appellants are entitled to VCAA-content-complying 
notice.  Thus, the timing of the notice with respect to that 
claim does not nullify the rating action upon which this 
appeal is based and the Board specifically finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate the 
claim. 

If there was any notice deficiency, the Board finds that the 
presumption of prejudice on the VA's part has been rebutted 
in this case by the following: (1) based on the 
communications sent to the veteran over the course of this 
appeal, the veteran clearly has actual knowledge of the 
evidence he is required to submit in this case; and (2) in 
this case, based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided what was needed.  

The Board has reviewed all of the evidence in the veteran's 
claims file, which includes, but is not limited to:  service 
medical records; his contentions and hearing testimony; 
private medical records; VA medical treatment records; and a 
VA examination report.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, with respect to the veteran's claim for service 
connection for bladder cancer due to Agent Orange exposure.   

Service connection may be established for a current 
disability in several ways including on a "direct" basis.  
38 U.S.C.A. §§ 101(16), 1110; 38 C.F.R. §§ 3.303(a), 3.304 
(2007).  Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
clearly present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(a), (b), (d).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110, 
1131 (West 2002); 38 C.F.R. § 3.303(d); Cuevas v. Principi, 3 
Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b). 

Cancer may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
within the first year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2007).  

VA regulations provide that, if a veteran was exposed to an 
herbicide agent during active service, presumptive service 
connection is warranted for the following disorders: 
chloracne or other acneform disease consistent with 
chloracne; type 2 diabetes; Hodgkin's disease; Chronic 
lymphocytic leukemia (CLL); multiple myeloma; Non-Hodgkin's 
lymphoma; acute and subacute peripheral neuropathy; porphyria 
cutanea tarda; prostate cancer; respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea); and, soft-tissue 
sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  Presumptive service connection 
for these disorders as a result of Agent Orange exposure is 
warranted if the requirements of Sec. 3.307(a)(6) are met.  
38 C.F.R. § 3.309(e) (2007).

The governing law provides that a "veteran who, during 
active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975 shall be presumed to have 
been exposed during such service to an herbicide agent . . . 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service." 38 U.S.C.A. §  1116(f) (West 2002).  The evidence 
of record establishes that the veteran served in the Republic 
of Vietnam during the required period of time.  Accordingly, 
he is presumed to have been exposed to Agent Orange during 
such service.  

If the rebuttable presumption provisions of 38 C.F.R. § 
3.307(d) are also not satisfied, then the veteran's claim 
shall fail.  338 U.S.C.A. § 1113 (West 2002); 38 C.F.R. 
§ 3.307(d) (2007). 

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for urinary bladder cancer.  
See Notice, 68 Fed. Reg. 27630 -27641 (May 20, 2003); See 
also Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 
Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 
(November. 2, 1999).  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit has determined that the 
Veterans' Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 
5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a 
veteran from establishing service connection with proof of 
actual direct causation.  Combee v. Brown, 34 F.3d 1039 
(Fed.Cir. 1994).  The court has specifically held that the 
provisions of Combee are applicable in cases involving Agent 
Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 
(1999).

In the present case the veteran's primary claim is that he 
developed bladder cancer due to exposure to ionizing 
radiation during service.  He has also, however, asserted the 
claim based upon Agent Orange exposure during service.  At 
the August 2007 hearing before the undersigned Veterans Law 
Judge, the veteran's testimony was that because he was 
presumed exposed to Agent Orange during service in Vietnam he 
was asserting the claim.  At the hearing the veteran's 
representative acknowledged that presumptive service 
connection on the basis of Agent Orange exposure was not 
warranted for bladder cancer.  

A layperson is generally not capable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992) (a layperson without the appropriate medical 
training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found in 
medical treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence means any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

In this case, the veteran's military records reveal that he 
served in Vietnam during the requisite period of time.  
Accordingly, he is presumed to have been exposed to Agent 
Orange.  His service medical records are complete and there 
is no evidence of a diagnosis of bladder cancer during 
service or during the first year after separation from 
service.  Private medical record dating from 1993 reveal that 
the veteran was diagnosed with bladder cancer which required 
surgical excision on several occasions.  However, there is no 
medical evidence linking the veteran's bladder cancer to his 
active service or to Agent Orange exposure during service.  
At the 2007 hearing the veteran and his representative 
admitted that they did not have any medical evidence 
specifically linking the bladder cancer to the veteran's 
service or to Agent Orange exposure.  

The preponderance of the evidence is against the veteran's 
claim for service connection for bladder cancer on the basis 
of exposure to Agent Orange during service.  Bladder cancer 
is not one of the disabilities which warrants presumptive 
service connection on the basis of Agent Orange exposure 
pursuant to  38 C.F.R. § 3.309(e).  Moreover, it has been 
determined that a presumption of service connection based on 
exposure to Agent Orange is not warranted for urinary bladder 
cancer.  See Notice, 68 Fed. Reg. 27630 -27641 (May 20, 
2003).  Finally, there is no medical evidence linking the 
veteran's bladder cancer to military service or to Agent 
Orange exposure during service.  As such, service connection 
must be denied.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Service connection for bladder cancer, as a residual of Agent 
Orange exposure in service, is denied.  


REMAND

On March 3, 2006, the Court issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman holds that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim. As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Accordingly, additional notice should be provided to the 
veteran.

The veteran claims that he was exposed to ionizing radiation 
during active service and that this exposure caused his 
bladder cancer.  As noted in the decision above, there is 
competent medical evidence of record confirming the veteran's 
diagnosis of bladder cancer.  Under 38 C.F.R. § 
3.309(d)(2)(2007) urinary bladder cancer is a disease 
specific to radiation-exposed veterans.  It is also a 
"radiogenic disease" as defined by 38 C.F.R. § 
3.311(b)(2)(2007).

The veteran's claim for service connection for bladder cancer 
as a residual of exposure to ionizing radiation during 
service is on appeal from a 1996 rating decision.  
Inexplicably, this claim has been left to sit for almost a 
decade prior to being forwarded to the Board.  During the 
intervening period of time, the development guidance with 
respect to radiation claims has changed.  Accordingly, the 
case must be remanded for additional development.

Claims based on exposure to ionizing radiation under 38 
C.F.R.§§ 3.309 (d), 3.311 require specific development with 
respect to establishing participation in radiation risk 
activities and the dose of radiation that a veteran may have 
been exposed to during service.  The evidence of radiation 
exposure during service and the level of the exposure are 
critical to the type of claim presently before the Board.  
Obtaining such evidence is problematic for the claimant 
because this evidence is held by the government, and often 
the circumstances of exposure to radiation during service 
were the result of classified operations.

The veteran asserts that he believes that he was exposed to 
ionizing radiation during active service in the Air Force 
from 1953 to 1974.  He makes two specific claims of exposure 
during service.  First he claims that as an air policeman he 
guarded nuclear weapons.  Second he claims that he was 
exposed to Cobalt 60 which was used as a sample during 
Chemical, Biologic, Radiation (CBR) defense training.  

Department of Veterans Affairs, Veteran's Benefits 
Administration, Manual M21-1MR, Part IV, Subpart ii, Chapter 
1, Section C provides specific guidance in the development of 
radiation claims.  The appropriate development needs to be 
conducted. 

At the 2007 hearing, the veteran stated that a May 2004 
statement from his private physician provided a nexus 
opinion.  However, review of the record does not reveal that 
piece of evidence to be of record.  The veteran should be 
requested to submit this evidence.  

Accordingly, the case is REMANDED for the following action:

1.  Issue VCAA notice with regard to 
the issue of entitlement to service 
connection for bladder cancer as a 
residual of exposure to ionizing 
radiation, in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), as well as 38 U.S.C.A. 
5102, 5103, and 5103A, 38 C.F.R. § 
3.159, and any other applicable legal 
precedent.  Specifically, the appellant 
and his representative should be 
informed as to the information and 
evidence necessary to substantiate the 
claim for service connection including 
which evidence, if any, the veteran is 
expected to obtain and submit, and 
which evidence will be obtained by VA. 
T he veteran should also be advised to 
send any evidence in his possession 
pertinent to her appeal to the VA.  
Additionally, the veteran should be 
advised of what information and 
evidence not previously provided, if 
any, will assist in substantiating or 
is necessary to substantiate the 
elements of the claim, including notice 
that a disability rating and an 
effective date for the award of 
benefits will be assigned if service 
connection is awarded.

2.  Request the veteran to execute the 
necessary release so that his complete 
medical records for the period from 
1992 to the present can be obtained 
from Dr. Grinberg-Funes, his private 
urologist.  Specifically, request that 
the veteran submit a copy of the May 
24, 2004 letter which he claims 
contains a nexus opinion.  If these 
records are unavailable, the request 
and negative response must be 
documented in the claims file.

3.  Send the veteran another letter to 
request he provide radiation exposure 
information to include dates and places 
of alleged exposure and units he was 
assigned to at the time of the claimed 
exposure.  Inform the veteran that 
response is required.

4.  The RO should forward the necessary 
information, including copies of the 
veteran's service records which are 
contained in the claims file, if 
necessary, to the appropriate Defense 
Department office to obtain 
confirmation of whether the veteran was 
exposed to ionizing radiation during 
active service.  Specifically, the 
veteran's allegations of exposure to 
radiation from guarding nuclear weapons 
and from exposure to Cobalt 60 should 
be addressed and a dose estimate of 
radiation which the veteran was exposed 
to during active service requested.  As 
an Air Force veteran, Manual M21-1MR 
indicates that occupational radiation 
exposure information should be obtained 
from:

AFMOA/SGZR
Radiation Protection Division
110 Luke Avenue, Room 4005
Bolling Air Force Base
Washington, DC 20332-7050

5.  If confirmation of radiation 
exposure is obtained, and a dose 
estimate issued, then the case should 
be forwarded to the Under Secretary for 
Benefits for development as specified 
at §38 C.F.R. § 3.311(c).  In this 
respect it may be necessary for 
referral of all the necessary 
information, including the entire 
claims file if necessary, to the Under 
Secretary for Health for preparation of 
a medical opinion as to whether the 
veteran's bladder cancer is related to 
any ionizing radiation exposure during 
service.

6.  Thereafter, the RO should review 
the claims file and review the claim 
for service connection for bladder 
cancer. If the benefit sought is not 
granted, the veteran and his 
representative must be furnished a 
supplemental statement of the case and 
should be given the opportunity to 
respond. Thereafter, the record should 
be returned to the Board for appellate 
review


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


